In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-21-00022-CR


                               JAIMIE LEE NELSON, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 316th District Court
                                     Hutchinson County, Texas
                   Trial Court No. 12602, Honorable James M. Mosley, Presiding

                                         February 9, 2021
                                 MEMORANDUM OPINION
                         Before QUINN, C.J., and PARKER and DOSS, JJ.


       Pursuant to a plea bargain agreement, Appellant Jaimie Lee Nelson was convicted

of assault on a police officer1 and sentenced to five years’ confinement. The trial court’s

certification of Appellant’s right of appeal reflects that this is a plea bargain case from

which Appellant has no right of appeal and that Appellant has waived the right of appeal.




       1   See TEX. PENAL CODE ANN. § 22.01(b-2) (West 2019).
Notwithstanding the certification, Appellant filed a notice of appeal challenging her

conviction.

       We are required by Rule of Appellate Procedure 25.2(d) to dismiss an appeal “if a

certification that shows the defendant has the right of appeal has not been made part of

the record.” By letter of January 20, 2021, we notified Appellant of the consequences of

the trial court’s certification and directed her to file a response demonstrating grounds for

continuing the appeal by February 1. Appellant has not filed a response to date.

       Accordingly, we dismiss the appeal based on the trial court’s certification. See

TEX. R. APP. P. 25.2(d).

                                                         Per Curiam



Do not publish.




                                             2